Citation Nr: 0008904	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for degenerative 
changes of the left knee. 

2.  Entitlement to a compensable rating for degenerative 
changes of the right knee. 

3.  Entitlement to a compensable rating for gout, involving 
the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had over 20 years of military service.  He 
retired from active duty on September 30, 1996. 

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection and assigned noncompensable disability 
evaluations for degenerative changes of the knees and gout of 
the feet.  The Board remanded the case in March 1999 to 
obtain treatment records and VA rating examinations.  


FINDINGS OF FACT

1.  The veteran has radiologically documented arthritis of 
the left knee and although there is no subluxation or 
instability or a compensable degree of limitation of motion, 
he has functional impairment due to arthritic pain.  

2.  The veteran has radiologically documented arthritis of 
the right knee knee and although there is no subluxation or 
instability or a compensable degree of limitation of motion, 
he has functional impairment due to arthritic pain. 

3.  Active gout of the veteran's feet is not shown nor is any 
degree of functional impairment of the feet due to gout 
demonstrated.  


CONCLUSION OF LAW

1.  An evaluation of 10 percent for degenerative arthritis 
of the left knee, but no more, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1) 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Codes 5003-5260-5261 (1999).  

2.  An evaluation of 10 percent for degenerative arthritis 
of the right knee, but no more, is warranted.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1) 4.2, 
4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic 
Codes 5003-5260-5261 (1999).  

3.  A compensable evaluation for gout, involving the feet, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1) 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5002-5017 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is an alleged increase in disability, an increased 
rating claim is well grounded and VA thus has a duty to 
assist in developing relevant facts.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.159 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992); Littke v. Derwinski, 1 
Vet. App. 90 (1990).  No evidentiary or procedural 
development has been requested nor is there any need for such 
development.  It is the determination of the Board that the 
evidentiary record is sufficient both in scope and in depth 
for a fair, impartial, and fully informed appellate decision.  

Background

On VA orthopedic examination in December 1996 the veteran's 
complaints included low back pain which occasionally radiated 
down both legs to the anterior aspect of the thighs, worse on 
the left than the right.  He wore a back brace for support.  
He also complained of having had pain in the knees for about 
two to three years.  He reported having occasional swelling 
of the knees.  His knees hurt when he walked up or down 
stairs.  He indicated that he could not run but he walked 
without difficulty.  Five or six years earlier he had had 
pain in the soles of his feet and had been told he had gout.  
He was not taking medication.  His carriage was normal, his 
posture was erect, and he walked with his back slightly 
flexed and he walked relatively slowly.  On examination his 
skin was normal.  There was no tenderness over either knee 
and no swelling.  There was no evidence of subluxation or 
instability.  Flexion was to 140 degrees, bilaterally, 
without pain.  There was no tenderness of swelling of his 
feet and range of motion testing revealed dorsiflexion was to 
10 degrees and plantar flexion was to 45 degrees.  Motor, 
coordination, and sensory status were normal.  Relevant deep 
tendon reflexes were normal.  X-rays revealed his feet were 
normal but that he had degenerative changes of the knees.  
The diagnoses were bilateral degenerative arthritis of the 
knees and a history of gout.  

Records of the Lyster Army Hospital of 1997 reflect treatment 
primarily for hypertension and visual problems but in January 
1997 the veteran complained of multiple joint pain, including 
pain in his knees.  An examination revealed bilateral 
patellofemoral crepitus and medial joint pain in the knees 
but no instability.  The impression was multiple joint 
complaints.  A rheumatic disease was to be ruled out.  
Laboratory tests in August 1997 revealed his uric acid level 
was within normal limits.  

VA examination of September 1999 the veteran's main complaint 
was of aching and pain of the knees.  He also complained of 
some stiffness but no swelling.  He reported that walking too 
much and changes in weather caused joint pain and stiffness.  
He did not use any assistive device to walk.  Examination 
revealed that bilateral knee flexion was possible from 0 to 
130 degrees and extension was to 0 degrees.  Medial, lateral, 
anterior, and posterior ligaments were stable.  
Patellofemoral test was mildly positive, bilaterally.  Mild 
to moderate coarse crepitation was palpable.  Lachman's and 
McMurray's tests were negative.  There was no evidence of any 
popliteal swelling.  Tibial tuberosity and infrapatellar 
tendons were within normal limits.  Medial and lateral 
hamstring attachments were normal.  There was no edema, 
varicosities, or phlebitis.  Previous X-rays had revealed 
mild arthritis of the knees.  The diagnosis was bilateral 
knee degenerative arthritis with mild bilateral 
patellofemoral syndrome.  Functional impairment was stated to 
be moderate to moderately significant based upon the 
complaints of pain.  

On VA examination of the veteran's feet he complained of pain 
in his feet, but more so in the past few years.  There was no 
typical history of flare-ups of any joint disease like gout.  
He was not currently taking medication for gout.  He 
complained about his feet but had not seen any physicians for 
treatment.  On examination his ambulation was within normal 
limits.  Sensory and motor findings were normal.  No tarsal 
tunnel syndrome was noted.  Intrinsic muscles of the feet 
were within normal limits.  The skin, nails, and hygiene of 
the feet were adequate.  There was no evidence of any gout 
type of clinical picture.  There was minimal hallux valgus 
but no hammertoes or flat feet.  Vascularity and muscle tone 
were intact.  Babinski's plantar ankle clonus was absent.  
Achilles tendon and calcaneal function were intact.  There 
was evidence of minimal to mild transverse metatarsalgia.  
There was minimal to mild pain in the first 
metatarsalphalangeal joints, bilaterally, but no active 
swelling and there was no current evidence of gout.  The 
examiner reported that he could not verify a diagnosis of 
gout and the reports of several uric acid levels in the file 
were within normal limits.  X-rays of the ankles were within 
normal limits but X-rays of the feet revealed mild calcaneal 
spurring at the attachment of the Achilles tendon.  The 
examiner noted that there was no tenderness in the area of 
the Achilles tendon on examination.  The veteran's "ANA" 
and rheumatoid factor were negative.  His uric acid level of 
6.6 was again within normal limits.  The diagnoses were 
bilateral calcaneal spurring and bilateral minimal to mild 
transverse metatarsalgia.  On examination of the veteran's 
knees, ankle dorsiflexion was to 10 degrees and plantar 
flexion was to 30 degrees and there was no swelling or 
sensory-motor deficits of the feet.  

Law and Regulations

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this is 
not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Also, the most recent examination is 
not necessarily and always controlling; rather, consideration 
is given not only to the evidence as a whole but to both the 
recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Degenerative arthritis, and traumatic arthritis and bursitis 
which are rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC's 5010 and 5019, requires consideration of 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss and 
the impact of pain upon the disability must be considered.  
VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis 
is established by X-rays, compensation may be awarded under 
three circumstances: (1) when limitation of motion meets the 
schedular criteria for the joint(s) affected and is 
objectively confirmed, such as by swelling, muscle spasm, or 
satisfactory evidence of painful motion; (2) when objectively 
confirmed limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
X-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify 
arthritic joints and crepitation on flexion identifies 
diseased points of contact and together with DC 5003 deems 
painful motion from X-ray documented arthritis to be limited 
motion, even without actually limited motion and even though 
motion is possible beyond where pain sets in, and warrants a 
minimum 10 percent rating for each joint affected.  Hicks v. 
Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, 
arthritic or otherwise, may be due either to pain on use or 
limitation of motion and in either event warrants at least 
the minimum rating but it must be supported by adequate 
pathology and evidenced by visible behavior on motion because 
ratings based on limited motion do not ipso facto include or 
subsume the other rating factors in §§ 4.40 and 4.45, e.g., 
pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14, because there may be additional 
disability in excess of limitation of motion as a result of 
pain or pain on repeated use of a joint.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In other words, when rating for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows: flexion limited to 60 degrees is zero 
percent; flexion limited to 45 degrees is 10 percent; flexion 
limited to 30 degrees is 20 percent; and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, DC 5260.  
Evaluations for limitation of extension of the knee are 
assigned as follows: extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. 38 C.F.R. § 4.71a, DC 
5261.  

The record reflects that the veteran is service-connected for 
knee disability that has been evaluated under the criteria of 
38 C.F.R. § 4.71a, DC 5257.  In addition, the Board will 
consider the diagnostic criteria of 38 C.F.R. § 4.71a, DCs 
5256, 5258, 5260, and 5261 for evaluating the knee 
impairment.  

Where there is recurrent subluxation, lateral instability, or 
other impairment of a knee, a 10 percent evaluation may be 
assigned where the disability is slight; a 20 percent 
evaluation will be assigned for moderate disability; and 30 
percent for severe disability.  38 C.F.R. 38 C.F.R. § 4.71a, 
DC 5257.  

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent evaluation, 
the highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
DC 5256 provides that a 30 percent evaluation is warranted 
when the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees.  

38 C.F.R. § 4.71a, DC 5003 provides for rating of arthritis 
of the knee on the basis of limitation of motion and not 
instability; whereas, DC 5257 provides for rating of 
instability of a knee without consideration of limitation of 
motion.  Thus, separate ratings for arthritis of a knee, when 
there is actual limitation of motion, and for instability of 
the knee may be assigned without pyramiding, which is 
prohibited by 38 C.F.R. § 4.14.  VAOGCPREC 23-97.  

In Johnson v. Brown, 9 Vet. App. 7, 11 (1996) it was held 
that a rating for subluxation of a knee under 38 C.F.R. 
§ 4.71a, DC 5257 was not "predicated on loss of range of 
motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect 
to pain, do not apply."  

However, in VAOGCPREC 9-98 it was held that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  In other words, a compensable degree of 
limited motion under DCs 5260 and 5261 need not be shown; 
rather, a compensable rating may be granted, in addition to a 
rating for instability under DC 5257, if there is X-ray 
evidence of arthritis and also painful motion under 38 C.F.R. 
§ 4.59.  

Analysis

Left and Right Knees

The veteran has not sought or received treatment specifically 
for either knee.  Even if it is true that there has been an 
increase in severity of the disability of each knee, there is 
no clinical evidence of a compensable degree of limitation of 
motion of either knee, despite X-ray findings of arthritis in 
each knee, or of ligamentous laxity or instability of either 
knee.  

However, the disability evaluation to be assigned is not 
governed solely by allegations of increased pain or 
disability but must be supported by objective clinical 
findings in order to warrant an increased, or in this case a 
compensable, rating.  Here, the 1999 VA examining physician 
indicated that the veteran's pain produced moderate 
functional impairment.  

Accordingly, under applicable caselaw stating that arthritis 
with pain can be productive of a compensable degree of 
impairment, it is the judgment of the Board, with resolution 
of doubt in favor of the veteran, that separate 10 percent 
ratings are warrant for degenerative arthritis of each knee.  

However, absent a compensable degree of limitation of motion 
of the knee or of instability or subluxation, or of any other 
knee impairment, ratings in excess of 10 percent for each 
knee are not warranted.  

Gout

The gout involving the veteran's feet is rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5017 (1999) which is 
rated as rheumatoid arthritis under 38 C.F.R. § 4.71a, DC 
5002 (1999).  Rheumatoid arthritis may be rated either on the 
basis of being an active disease process or, if inactive, on 
the basis of chronic residuals (e.g., limitation of motion).  
Normal range of motion of the ankles is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5271 provides that moderate limitation of motion 
of an ankle warrants a 10 percent rating and marked 
limitation of motion warrants a 20 percent rating.  Other 
ratings for the ankle require past surgery, malunion or 
ankylosis, none of which is shown here.  

Here, there is no clinical evidence of active gouty 
pathology.  Moreover, the VA rating examinations have 
revealed only that the veteran has subjective complaints and 
very little in the way of abnormal clinical findings.  While 
dorsiflexion was to half of normal on VA examinations in 1996 
and 1999, plantar flexion was full in 1996 and in 1999 it was 
to about two-thirds.  Further, the examinations did not 
demonstrate the presence of painful motion or swelling.  
Thus, in the judgment of the Board a compensable evaluation 
for gout, involving the feet, is not warranted. 

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

Also, a review of the evidence does not demonstrate that 
staged ratings have been warranted for the service-connected 
disabilities at issue.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against a rating in excess of 10 percent for each knee and 
against a compensable rating for gout, involving the feet, 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  

ORDER

An evaluation of 10 percent for degenerative arthritis of the 
left knee is granted subject to applicable laws and 
regulations governing the award of monetary benefits.  

An evaluation of 10 percent for degenerative arthritis of the 
right knee is granted subject to applicable laws and 
regulations governing the award of monetary benefits.

A compensable evaluation for gout, involving the feet, is 
denied.  


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


